Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 09/13/2021. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 13-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the first direction" in 1.  There is insufficient antecedent basis for this limitation "the first direction" in the claim.
Dependent claims 14-16 included insufficient antecedent basis "the first direction" of claim 13.
Claims 13-16 being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor because one ordinary skill in the art would not be able to identify which direction of “the plurality of shielding vias” offset from the fist patch antenna pattern as claimed in claim 13.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, respectively, of U.S. Patent No. 11,158,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of U.S. Patent No. 11,158,948 disclosed every limitation of application claims 1-8, respectively.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,158,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of U.S. Patent No. 11,158,948 disclosed every limitation of application’s claim 9.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11,158,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of U.S. Patent No. 11,158,948 disclosed every limitation of application’s claim 10.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,158,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 11,158,948 disclosed every limitation of application’s claim 11.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,158,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 11,158,948 disclosed every limitation of application’s claim 12.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,158,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 9 of U.S. Patent No. 11,158,948 disclosed every limitation of application’s claim 13.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,158,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of U.S. Patent No. 11,158,948 disclosed every limitation of application’s claim 14.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11,158,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 14 of U.S. Patent No. 11,158,948 disclosed every limitation of application’s claim 15.
Claims 16-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-19, respectively, of U.S. Patent No. 11,158,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 15-19 of U.S. Patent No. 11,158,948 disclosed every limitation of application claims 16-20, respectively.






Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1-3, 9-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. Pub. No. 2020/0021019 in view of Yetisir Pub. No. 2019/0252800.
Regarding claim 1, Fig. 9 of Rajagopalan et al. discloses an antenna apparatus (70) comprising: a first patch antenna pattern (104A) comprising a through-hole (156) disposed at an offset from a center of the first patch antenna pattern (offset of 156 from the center of 104A); a second patch antenna pattern (104B) disposed above the first patch antenna pattern (104A) and spaced apart (spacing between 140A and 140B) from the first patch antenna pattern (104A) disposed above the first patch antenna pattern (140A) and spaced apart from the first patch antenna pattern (140A); a first feed  (160A) via electrically connected to the first patch antenna pattern (104A); a second feed (160B) via penetrating through the through-hole (156) of the first patch antenna pattern (104A); and a feed pattern (feed lines 154B) disposed between the first patch antenna pattern (104A) and the second patch antenna pattern (104B), and having one end  (one end of 154B)  connected to the second feed via (160B), and another end connected (another end of 154B) to the second patch antenna pattern (104B) at a point  (+) closer to an edge (edge of 140B) of the second patch antenna pattern (140B) than the second feed via (160B). 
However, Rajagopalan et al. does not disclose a plurality of shielding vias surrounding the second feed via.
Fig. 12A of Yetisir discloses an antenna apparatus (1200) comprising a plurality of shielding vias (1257) surrounding a second feed via (1256).
Rajagopalan et al. and Yetisir are common subject matter of antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Yetisir into Rajagoplan et al. for the purpose of increased bandwidth while maintaining a high ratio of the main lobe power to the side lobe power;  likewise, it would be advantageous to configure phased array antennas having reduced weight, reduced size, lower manufacturing cost, and/or lower power requirements and other improvements in phase array antennas or portions thereof (paragraph 0003 of Yetisir). 

Regarding claim 2. Rajagopalan et al. combined with Yetisir applied to claim 1 above, Fig. 9 Rajagopalan et al. further discloses wherein the first feed via (160A) is disposed farther from a center of the first patch antenna pattern (center of 104A) than the second feed via (160B).  
Regarding claim 3. Rajagopalan et al. combined with Yetisir applied to claim 1 above, Fig. 9 Rajagopalan et al. further discloses  wherein an electrical connection point (96A) of the first patch antenna pattern (104A) is biased more than an electrical connection point (96B) of the second patch antenna pattern (104B) from centers of the first (center of 141 of 140A in Fig. 8) and second (center 141 of 104B in Fig. 8) patch antenna patterns (104A, 104B patterns) in a horizontal direction (horizon direction of 104A and horizon direction of 104B). 
Fig. 12A of Yetisir discloses an antenna apparatus (1200) comprising a plurality of shielding vias (1257) electrically connected to the first patch antenna pattern (1223) and surrounding a second feed via (1256).  
Regarding claim 9. Yetisir incorporated into Rajagopalan et al. applied to claim 1 above, Fig. 12A of Yetisir further discloses wherein the plurality of shielding vias a plurality of shielding vias (1257) are electrically connected to the first patch antenna pattern (1223).
Regarding claim 10. Yetisir incorporated into Rajagopalan et al. applied to claim 9 above, Fig. 12A of Yetisir further discloses wherein the shielding vias (1257) are offset from a center of the first patch antenna pattern (center of 1223) in a first direction (horizontal direction), and the antenna apparatus (1200) further comprises a plurality of dummy vias (1285) electrically connected to the first patch antenna pattern (1223)  and offset from the center of the first patch antenna pattern (center of 1223) in a second direction different (z-direction) from the first direction (horizontal direction) in which the plurality of shielding vias (1257) are offset from the center of the first patch antenna pattern (1223).

Regarding claim 11. Yetisir incorporated into Rajagopalan et al. applied to claim 10 above, Fig. 12A of Yetisir further comprising a ground plane (1225) disposed below the first patch antenna pattern (1223), and comprising two through-holes (holes 1256 and 1236) through which the first feed via (1236) and the second feed via (1256) penetrate (see Fig. 11A), wherein the plurality of shielding vias (1257) and the plurality of dummy vias (1285) are electrically connected to the ground plane (1285).
Regarding claim 12. Yetisir incorporated into Rajagopalan et al. applied to claim 10 above, Fig. 12A of Yetisir further discloses wherein the plurality of dummy vias (1285) are disposed to be nearly symmetrical with respect to the plurality of shielding vias (1257) relative to the center of the first patch antenna pattern (center of 1223).  
Regarding claim 17. Rajagopalan et al. combined with Yetisir applied to claim 1 above, Fig. 9 Rajagopalan et al. further discloses  wherein a first connection point (+ of 104A) at which the first feed via (160A) is electrically connected to the first patch antenna pattern (104A) is farther from a center of the first patch antenna pattern (center of 104A) in a first direction (horizontal direction of 104A) than the through-hole (51) is from the center of the first patch antenna pattern (center of 104A) in a second direction opposite (y or z direction) to the first direction (horizontal x-direction  of 104A). 
Regarding claim 18. Rajagopalan et al. combined with Yetisir applied to claim 17 above, Fig. 9 Rajagopalan et al. further discloses wherein a second connection point (+ of 104B) at which the second feed (160B) via is electrically connected to the second patch antenna pattern (104B) is closer to an edge (edge of 104B)  of the second patch antenna pattern (104B) in the second direction (crossing direction of 130) than the first connection point (+ of 104A) is to an edge of the first patch antenna pattern (edge of 104A) in the first direction (horizontal direction of 104A).  

 
8.	Claims 1, 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez Angulo et al. Pub. No. 2020/0106158 in view of Yetisir Pub. No. 2019/0252800.
Regarding claim 1, Fig. 8 of Gomez Angulo et al. discloses an antenna apparatus (100) comprising: a first patch antenna pattern (60-1) comprising a through-hole (through hole between 60-1 and 40L-1) disposed at an offset from a center of the first patch antenna pattern (offset from the center of 60-1); a second patch antenna pattern (60-2) disposed above the first patch antenna pattern (60-1) and spaced apart (H3) from the first patch antenna pattern (60-1) disposed above the first patch antenna pattern (60-1) and spaced apart  (H3) from the first patch antenna pattern (60-1); a first feed  (110-1) via electrically connected to the first patch antenna pattern (60-1); a second feed (110-2) via penetrating through the through-hole (through hole between 60-1 and 40L-1) of the first patch antenna pattern (60-1); and a feed pattern (fee line of 110-2 between 60-1 and 60-2) disposed between the first patch antenna pattern (60-1) and the second patch antenna pattern (60-2), and having one end  connected to the second feed via (110-2), and another end connected (56-2) to the second patch antenna pattern (60-2) at a point  (+) closer to an edge (edge of 60-2) of the second patch antenna pattern (60-2) than the second feed via (110-2).  
However, Gomez Angulo does not disclose a plurality of shielding vias surrounding the second feed via.
Fig. 12A of Yetisir discloses an antenna apparatus (1200) comprising a plurality of shielding vias (1257) surrounding a second feed via (1256).
Gomez Angulo et al. and Yetisir are common subject matter of antenna; therefore it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Yetisir into Gomez Angulo et al. for the purpose of increased bandwidth while maintaining a high ratio of the main lobe power to the side lobe power;  likewise, it would be advantageous to configure phased array antennas having reduced weight, reduced size, lower manufacturing cost, and/or lower power requirements and other improvements in phase array antennas or portions thereof (paragraph 0003 of Yetisir). 

Regarding claim 4. Gomez Angulo et al. combined with Yetisir applied to claim 1 above, Fig. 8 Gomez Angulo et al. further comprising a coupling patch pattern (102) disposed above the second patch antenna pattern (60-2) and spaced apart from the second patch antenna pattern (60-2).  
Regarding claim 6. Gomez Angulo et al. combined with Yetisir applied to claim 4 above, Fig. 8 Gomez Angulo et al. further discloses wherein the coupling patch pattern (102) comprises a slot (slot formed by spacing between 102 and 60-2). 
Regarding claim 8. Gomez Angulo et al. combined with Yetisir applied to claim 6 above, Fig. 8 Gomez Angulo et al. further discloses wherein the second patch antenna pattern (60-2) has a hole-free shape (free spacing between 40L-1 and 60-1).  

9.	Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Gomez Angulo et al. combined with Yetisir as applied to claims 4 and 6 above, and further in view of Paullotto et al. Pub. No. 2019/0020110.
Regarding claim 5. Gomez Angulo et al. combined with Yetisir as applied to claim 4 above do not disclose wherein a spacing distance between the first patch antenna pattern and the second patch antenna pattern is shorter than a spacing distance between the second patch antenna pattern and the coupling patch pattern.
Fig. 9 of Paullotto et al. discloses an antenna apparatus comprising: a coupling patch pattern (106) disposed above a second patch antenna pattern (104B) and spaced apart (H’’) from the second patch antenna pattern (104B); wherein a spacing distance (H’) between the first patch antenna pattern (104A) and the second patch antenna pattern (104B)  is shorter than (paragraph 0062 and paragraph 0067) a spacing distance (H”) between the second patch antenna pattern (104B) and the coupling patch pattern.  
Gomez Angulo et al. and Paullotto et al.  are common subject matter of antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Paullotto et al.  into Gomez Angulo et al. for the purpose of provide electronic devices with improved wireless communications circuitry such as communications circuitry that supports communications at frequencies greater than 10 GHz (paragraph 0004 of Paullotto et al.).

Regarding claim 7. Gomez Angulo et al.  combined with Yetisir as applied to claim 6 above do not disclose wherein the second patch antenna pattern is smaller than the first patch antenna pattern and larger than the coupling patch pattern.
Fig. 9 of Paullotto et al. discloses an antenna apparatus (70) comprising a second patch antenna pattern (104B) is smaller than a first patch antenna pattern (104A) and larger than the coupling patch pattern (106).  
Gomez Angulo et al. and Paullotto et al.  are common subject matter of antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Paullotto et al. into Gomez Angulo et al. for the purpose of provide electronic devices with improved wireless communications circuitry such as communications circuitry that supports communications at frequencies greater than 10 GHz (paragraph 0004 of Paullotto et al.).

10.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. combined with Yetisir as applied to claim 18 above, and further in view of Kellerman Pub. No. 2003/0146872.
	Rajagopalan et al. combined with Yetisir as applied to claim 18 above does not disclose a feed pattern disposed between the first patch antenna pattern and the second patch antenna pattern; and a third via disposed between the first patch antenna pattern and the second patch antenna pattern, wherein a first end of the feed pattern is connected to the second feed via, a second end of the feed pattern is connected to a first end of the third via, and a second end of the third via is connected to the second patch antenna pattern at the second connection point.
Fig. 4 of Kellerman discloses an antenna apparatus comprising:: a feed pattern (feed pattern 411a) disposed between a first patch antenna pattern (407a) and a second patch antenna pattern (403a); and a third via (feed of 411 ) disposed between the first patch antenna pattern (407a) and the second patch antenna pattern (403a), wherein a first end (one end of 411a) of the feed pattern (411a) is connected to the second feed via (305a), a second end of the feed pattern (another end of 411a) is connected to a first end (end of 411) of the third via (feed of 411) , and a second end of the third via (another end of 411)  is connected to the second patch antenna pattern (403a) at the second connection point (connection between 305a and 403a).  
Rajagopalan et al./ Yetisir and Kellerman are common subject matter of antenna; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Kellerman into Rajagoplan et al./ Yetisir for the purpose of provide a stacked patch antenna assembly with pattern diversity with improved frequency band isolation (paragraphs 0012 and 0013 of Kellerman).

Contact Information

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

10/05/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845